Citation Nr: 1010029	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  06-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from April 1990 to 
April 2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In July 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  The Board observes that, 
in addition to remanding the claim listed above, in July 
2008, it also denied claims for service connection for 
disabilities of the shoulders and eyes, which were on appeal 
at that time.  The Board's decision with respect to those 
claims is final.  See 38 C.F.R. § 20.1100 (2009).  


FINDING OF FACT

Chronic depression was diagnosed as such in service, and is 
currently diagnosed. 


CONCLUSION OF LAW

Major depression was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(b) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the claim for service 
connection, the claim is substantiated, and there are no 
further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

II.  Analysis

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as psychoses, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes initially that, although the medical evidence 
contains several notations that posttraumatic stress disorder 
(PTSD) should be ruled out, there is no actual diagnosis of 
PTSD of record.  Axis I diagnoses have consistently 
identified some form of anxiety disorder or depression.  
Indeed, while the Veteran maintains that she has an acquired 
psychiatric disorder that was caused by a personal assault in 
service, she does not specifically contend that she has PTSD.  
Her written statements regarding this claim refer only to 
anxiety and depression.  The importance of this determination 
primarily affects which regulations are to be applied.  In 
this case, the provisions of 38 C.F.R. § 3.304(f) do not 
apply, as there is no diagnosis of PTSD.  Nevertheless, the 
Board will address the Veteran's contentions regarding an in-
service personal assault in the context of a claim under the 
provisions of 38 C.F.R. § 3.303. 

The evidence does not show that the Veteran engaged in combat 
with the enemy, and she does not contend that she saw combat.  
Nor does her claimed in-service injury (assault) involve 
combat.  Accordingly, the provisions of 38 C.F.R. § 3.304(d) 
do not apply.  Also, the Veteran has not been diagnosed with 
a psychosis, and she does not contend that a psychosis became 
manifest within a year of discharge.  Therefore, the 
provisions of 3.307(a)(3), 3.309(a) do not apply.  

It is the Veteran's contention that she was sexually 
assaulted in late 1991, shortly after her enlistment.  She 
was then harassed by the perpetrator-a higher ranking 
serviceman-with whom she continued to work.  She has "never 
been the same" following that episode (VA Form 9 
attachment), but was too scared of losing her job to ask for 
help.  This resulted in anxiety, causing her on one occasion 
shortly thereafter, to lose her speech, briefly.  She lost 
respect for herself and is now "chronically worried."  

Service treatment records show that the Veteran was 
psychiatrically normal on examination for enlistment in April 
1989.  She was examined by a flight surgeon in September 1995 
due to a "fear of controlling," an apparent reference to 
air traffic control duty, later described as phobia of 
causing a plane wreck (see September 2006 VA psychiatric 
intake evaluation).  A physical examination was conducted and 
the examiner consulted with "mental health."  The resulting 
diagnosis was adjustment disorder with depressed mood.  The 
Veteran was put on prescription anti-depressant medication.  
A document titled Adult Preventive and Chronic Care Flowsheet 
contains entries dated from 1997 to 2002.  Under the heading 
"chronic illnesses" is listed "clinical depression 
resolved."  Post-service records show that the Veteran has 
been treated for depression, major depressive disorder, and 
generalized anxiety disorder, since approximately 2004.  The 
Veteran maintains that she has experienced symptoms of 
depression continuously since their onset in service.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303.

The Veteran clearly has a current diagnosis consistent with 
chronic depression.  The question thus becomes, whether 
depression was shown to be chronic in service, "so as to 
permit a finding of service connection."  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303.

Here, the Veteran's depression was characterized as chronic 
in service.  The Veteran was put on prescription medications 
for "depressed mood," thus reinforcing the conclusion of 
chronicity, as opposed to an acute episode, or situational 
depression.  The Board concedes that her depression was also 
noted to be "resolved" at some point (date uncertain).  
However, its specific categorization in the same document as 
a chronic illness should remove any ambiguity raised by the 
term "resolved."  

The Veteran is competent to describe her symptoms in service.  
The post-service medical evidence is generally consistent 
with the Veteran's account of manifestations.  A September 
2006 VA psychiatry intake evaluation includes the finding of 
a psychiatrist that the Veteran's generalized anxiety 
disorder "appears related" to military.  Notably, there is 
no opinion of record that purports to relate her current 
psychiatric disability to any other cause.  Since the issue 
is not PTSD,the precipitating event is not relevant.  

In sum, although the evidence regarding chronicity of 
clinical depression in service is not overwhelming, it need 
not be.  In the Board's view, the evidence adequately 
demonstrates that the Veteran had onset of a chronic acquired 
psychiatric disability (clinical depression) during service, 
and that she currently has the same chronic disability.  We 
find it unlikely that the post service diagnosis of major 
depression is unrelated to the in-service chronic depression.  
Accordingly, under the provisions of 38 C.F.R. § 3.303(b), 
service connection for major depression is warranted.  To the 
extent that the appellant has other diagnoses at this time, 
the Board does not attempt to distinguish the manifestations.


ORDER

Service connection for major depression is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


